       Case 4:19-cv-00391-JHP-JFJ Document 7 Filed in USDC ND/OK on 08/08/19 Page 1 of 3



                                         UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF OKLAHOMA
        NOAH BERGER,
                              Plaintiff(s)

vs.                                                                            Case Number: 4:19-cv-391-JHP-JFJ

        PENNWELL CORPORATION
                            Defendant(s)

                                                 CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1, which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                                            PennWell Corporation
                                                             [name of party]

who is a (check one)                   PLAINTIFF        ✔   DEFENDANT           in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)                 YES    ✔   NO

2.         Does party have any parent corporations?
                     (Check one)             ✔   YES        NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:
            PennWell Corporation is owned by Clarion Events Holdings Inc. Clarion Events Holdings Inc. is owned by Clarion Events
            Ltd.




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)                 YES    ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                      1                                                 CV-24 (04/07)
       Case 4:19-cv-00391-JHP-JFJ Document 7 Filed in USDC ND/OK on 08/08/19 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)              YES     ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)              YES     ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 8                  day of August         , 20 19 .

                                                                /s/ Todd A. Nelson
                                                                Signature
                                                                Todd A. Nelson                     15317
                                                                Printed Name                            Bar Number
                                                                GableGotwals
                                                                Firm Name
                                                                1100 ONEOK Plaza, 100 West Fifth Street
                                                                Address
                                                                Tulsa                              OK       74103
                                                                City                               State    ZIP
                                                                918-595-4800               918-595-4990
                                                                Phone                        Fax
                                                                tnelson@gablelaw.com
                                                                Email Address




 Corporate Disclosure Statement                                    2                                                 CV-24 (04/07)
      Case 4:19-cv-00391-JHP-JFJ Document 7 Filed in USDC ND/OK on 08/08/19 Page 3 of 3




                                          CERTIFICATE OF SERVICE

I hereby certify that on August 8, 2019              (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):
Richard P. Liebowitz, Esq.
11 Sunrise Plaza, Suite 305
Valley Stream, New York 11580




I hereby certify that on                             (Date), I served the same document by
        U.S. Postal Service             In Person Delivery
        Courier Service                 E-Mail
on the following, who are not registered participants of the ECF system:




Name(s) and Address(es):




                                                         /s/ Todd A. Nelson
                                                          Signature




Corporate Disclosure Statement                               3                                                 CV-24 (04/07)
